The main relief sought by plaintiff's bill of complaint in the instant case is specific performance, although incidentally she seeks injunctive relief and relief by way of cancellation. On this appeal by defendants we hear the case de novo. Upon such consideration I am in accord with the conclusion of Mr. Justice WIEST that the bill of complaint should be dismissed without prejudice to plaintiff's right to institute an action at law.
In the opinions of Justices WIEST and SHARPE the factual background of the case appears; and the record as a whole sustains the following conclusions of fact and law. The original contract upon which plaintiff relies was an oral contract. There is no *Page 594 
claim that this oral contract was fully performed by either party, nor do the facts justify a holding that it was partially performed by plaintiff to such an extent as to justify an equity court in decreeing performance by defendant Barend Zevalkink. It is true that in some cases specific performance of somewhat similar contracts has been decreed where, as in the instant case, full performance was prevented by one of the parties and there had been substantial performance by the other party. Guzorek v.Williams, 300 Mich. 633. But in the instant case there has not been anything like such a degree of performance by plaintiff as would justify a court in decreeing specific performance by defendant Barend Zevalkink.
"In proceedings for the specific performance of an oral contract for the conveyance of land, the acts of part performance by plaintiffs, permitted by defendant as though accepting the void contract as valid, must be to an extent and of a kind to create such strong equities in plaintiffs' favor that courts of equity should not permit the statute of frauds to be used as an instrument of fraud." Harrison v. Eassom (syllabus),208 Mich. 685.
Under the facts in this case there can be no mutuality of remedy in the nature of specific performance (Harmon v.Muirhead, 247 Mich. 614); and admittedly conditions have come about which render specific performance quite impossible. SeeBuck v. Smith, 29 Mich. 166 (18 Am. Rep. 84).
Insofar as the oral contract upon which plaintiff relies involves an alleged interest in real estate, it is void under the circumstances of this case. 3 Comp. Laws 1929, § 13413 (Stat. Ann. § 26.908); Sutton v. Rowley, 44 Mich. 112; Jenkins v.Jenkins' Estate, 241 Mich. 39. While perhaps not of material importance, it may also be noted that Barend Zevalkink's *Page 595 
alleged agreement with plaintiff not to remarry is contrary to public policy and generally such agreements are void. 35 Am. Jur. p. 354.
So far as the oral contract is concerned, it follows that plaintiff is not entitled to specific performance; nor, under the circumstances, would she be entitled to incidental relief in the way of injunction or cancellation. Under the alleged oral contract no issue was presented in consequence of which the equity court could take jurisdiction or grant any relief; and therefore as to the alleged oral contract the suit in equity should have been dismissed.
Insofar as the written contract is concerned, plaintiff's sole remedy accruing from the alleged breach of such contract is in an action at law, wherein defendant would have a right to trial by jury. It follows that under this record neither phase of plaintiff's cause of action gave the equity court jurisdiction; and a decree should have been entered dismissing the bill of complaint. A decree dismissing the bill will be entered in this court without prejudice to plaintiff's right to obtain such relief, if any, as she can establish she is entitled to be adjudged in a proceeding on the law side of the court. Appellants will have costs of both courts.
BOYLES, C.J., and CHANDLER and BUTZEL, JJ., concurred with NORTH, J.
STARR, J., did not sit.